MEMORANDUM ***
Jon William Long appeals his conviction for multiple counts of mail and wire fraud on several grounds. We affirm. The parties are familiar with the facts, and we will not recite them here.
Ample evidence supported the jury’s conclusion that Long had the requisite intent.1 Long’s abundant and knowing misrepresentations to those from whom he solicited investments alone would provide grounds to affirm.2 However, the record is replete with additional evidence supporting his knowledge and intent.
We reject Defendant’s arguments regarding the co-schemer liability instruction as that issue has been resolved on other appeals3 and its resolution is the law of the case.4 We reject the remaining arguments incorporated into Defendant’s appeal from co-defendants’ appeals, as those issues have been decided on another appeal as well,5 and their resolution is also the law of the case.6
AFFIRMED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Long’s claim of insufficient evidence receives de novo review, United States v. Carranza, 289 F.3d 634, 641 (9th Cir.2002). However, we must view the evidence in the light most favorable to the Government. Id. at 641-42. Moreover, we must draw all reasonable inferences from the evidence in favor of the Government. United States v. Gillock, 886 F.2d 220, 222 (9th Cir. 1989). Sufficient evidence exists if any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Carranza, 289 F.3d at 641—42.


. See United States v. Blitz, 151 F.3d 1002, 1006—07 (9th Cir.1998).


. United States v. Stapleton, 293 F.3d 1111 (9th Cir.2002), United States v. Perkins, 37 Fed.Appx. 924 (9th Cir.2002).


. See United States v. Amlani, 111 F.3d 705, 719 (9th Cir. 1997).


. See United States v. Klatter, 37 Fed.Appx. 922 (9th Cir.2002) (mem.) (rejecting arguments regarding admission of evidence and prosecutor's closing statement).


. See Amlani, 111 F.3d at 719.